

117 S70 IS: National Guard Cybersecurity Support Act
U.S. Senate
2021-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 70IN THE SENATE OF THE UNITED STATESJanuary 27, 2021Ms. Hassan (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 32, United States Code, to authorize cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other duty. 1.Short titleThis Act may be cited as the National Guard Cybersecurity Support Act.2.Cybersecurity operations and missions to protect critical infrastructure by members of the National Guard in connection with training or other dutySection 502(f)(1) of title 32, United States Code, is amended by adding after the flush matter at the end the following new sentence: Such training or other duty may include cybersecurity operations or missions undertaken by the member's unit at the request of the Governor of the State concerned to protect critical infrastructure (as that term is defined in the Critical Infrastructures Protection Act of 2001 (42 U.S.C. 5195c))..